Citation Nr: 1761068	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include coronary artery disease, to include secondary to Agent Orange exposure. 

2. Entitlement to an effective date prior to February 22, 2002 for the grant of service connection for Non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The case was certified to the Board by the RO in Winston-Salem, North Carolina. 
 
The Veteran testified in October 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for hypertension was raised by the record in a September 2014 statement. This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In October 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to an effective date prior to February 22, 2002 for the grant of service connection for Non-Hodgkin's lymphoma.

2. The Veteran served in Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

3.  Resolving reasonable doubt in his favor the Veteran is found to have a current diagnosis of coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding a claim of entitlement to an effective date prior to February 22, 2002 for the grant of service connection for Non-Hodgkin's lymphoma by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. Resolving reasonable doubt in the Veteran's favor coronary artery disease is presumed to have been incurred inservice. 38 U.S.C. §§ 1110, 1131, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Non-Hodgkin's lymphoma

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In the present case, in October 2017 the appellant requested to withdraw his appeal as to the issue of entitlement to an effective date prior to February 22, 2002 for the grant of service connection for Non-Hodgkin's lymphoma. Given that request there remains no allegation of error of fact or law for appellate consideration as concerns that issue. Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.

Coronary artery disease 

The Veteran contends that he has coronary artery disease, and is entitled to presumptive service-connection for that disorder based on his exposure to Agent Orange during his service in the Republic of Vietnam. 

Service connection will be granted when the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a). 

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116 (f). The Veteran's personnel records document that he served in combat in the Republic of Vietnam. He is therefore presumed to have been exposed to herbicides, to include Agent Orange. 

When a veteran has been exposed to herbicides certain diseases, to include ischemic heart disease, will be presumed to have been incurred in service even though there is no evidence of that disease during the veteran's service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6), (d)(1), 3.309(e). Ischemic heart disease includes, among other diagnoses, myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and coronary bypass surgery. Id.

With regard to the nature of the Veteran's claimed heart disease, the Board finds that the evidence is in equipoise with regard to whether he has a diagnosis of coronary artery disease.  Pertinently, in September 2014 correspondence, Dr. F., the Veteran's private physician explicitly stated that the Veteran had a diagnosis of coronary artery disease. 

By contrast, in May 2015, a VA examiner diagnosed hypertensive heart disease, but declined to diagnose coronary artery disease. The examiner's opinion was based, in part, on the unavailability of evidence to corroborate the September 2014 opinion of Dr. F. However, the VA examiner noted that an exercise tolerance test could not be conducted at the time of the examination due to the Veteran's upcoming shoulder surgery. The VA examiner's opinion was also based in part on the Veteran's apparent report of an absence of cardiac symptoms. 

At his October 2017 hearing, the Veteran reported that he experienced shortness of breath after brief periods of physical activity as well as easy fatigue. The Board observes that the May 2015 VA examiner failed to provide an opinion regarding the etiology of hypertensive heart disease.

In evaluating the evidence of record, the Board finds that the medical evidence regarding the nature of the Veteran's diagnosed heart disorder is in approximate equipoise. The Board acknowledges that the September 2014 opinion of Dr. F. that the Veteran had a diagnosis of coronary artery disease was not supported by extensive rationale, nor is such a diagnosis specifically documented by other medical evidence of record. However, the May 2015 VA examiner's opinion that the Veteran did not have a diagnosis of coronary artery disease was based on inadequate testing, and it failed to explain why such testing could not be provided at a date following the Veteran's shoulder surgery. Moreover, the May 2015 examiner's discussion of the Veteran's reported cardiac symptoms is contradicted by the appellant's sworn testimony before the undersigned. Based on the foregoing, the Board finds that the May 2015 VA examiner's opinion is entitled to low probative value. 

The Board concludes that the totality of the evidence is in relative equipoise as to whether the Veteran has a diagnosis of coronary artery disease. As such, service connection for coronary artery disease, secondary to Agent Orange exposure, is granted on a presumptive basis. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

The claim of entitlement to an effective date prior to February 22, 2002 for the grant of service connection for Non-Hodgkin's lymphoma is dismissed.

Entitlement to service connection for a heart disorder to include coronary artery disease is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


